Title: From Benjamin Franklin to Peter Collinson, 5 November 1756
From: Franklin, Benjamin
To: Collinson, Peter



Dear Friend
Nov. 5. 1756
The above is a Copy of my last, and I now send the two second Bills of Steevens and Ludwell. I wrote then in great Hurry, being just setting out for the Frontiers, to visit some of the Forts with the Governor; a long Journey. Since our Return, I have scarce had a Moment’s Time to write to my Friends, the Assembly sitting twice a day, and twice a Day the Commissioners for laying out the last given £30,000 besides continually, when at home, hearing People who have Business to lay before the Assembly or Commissioners. And now I am just ordered by the House to attend the Governor at Easton in Northampton County, on a Treaty with the Delaware Indians: We set out immediately, so must entreat your Excuse if I do not write fully.
I have before me your several Favours of May 27. June 3. June 4. and 30. and July 9. The Quakers have now pretty generally declined their Seats in Assembly, very few remaining. We shall soon see if Matters will be better managed by a Majority of different religious Persuasions. The Governor tells me, that you recommended me to him very warmly, for which accept my grateful Acknowledgments. We have, I think, a very good Understanding with each other. He was pleased to offer me any Service in his Power. My Answer was, that I had at present no Favour to ask, that I was nevertheless oblig’d to him for his frank Offers of Friendship; would always be ready to do him any honest Service, requesting only in Return his Good Will and Good Opinion.

Your Information of my being chosen a Member of the Royal Society, was extreamly agreable, and the more, as I had not the least Expectation of ever arriving at that Honour. The Diploma you mention, is not yet come to hand. I must request the Favour of you to present my humble Thanks to the Society, whose truly noble Designs I wish I may be able in any Degree to promote. Please to pay for me the yearly and other Charges that arise on such Occasions, out of any Money of mine in your Hands. Of late I have said nothing to you on Philosophical Subjects, for I fear I overdos’d you with my last Pacquet from Boston. I had lately a Letter from Paullus Frisi of St. Alexander’s College at Milan, who writes to me as if I liv’d in London, and desires me to mention a Matter to Mr. Short, which I can only do, by transcribing that Part of the Letter, and desiring you to show it to that Gentleman, viz. “Optarem etiam, ut Cl. Short reverentiam meam, et gratum animum testeris, quodque occasione data animadversiones meas circa controversum ilium Newtoni errorem judicio ipsius submittam.”
I deliver’d the Letter inclos’d in yours of June 3. to Smith. But your former Letter relating to his Freemason Sermon he never had as I suppose; for I receiv’d it when abroad, and lost it with some other Papers, that I hoped to recover, but have not. And he and I not being on speaking Terms, I have said nothing to him about it. He has scribbled himself into universal Dislike here: The Proprietary Faction alone countenance him a little; but the Academy dwindles, and will come to nothing if he is continued.

I am sorry we have no good News in this Part of the World to ballance your Loss of Minorca. Oswego is taken, and a fine New England Army, collected at Lake George, is, thro’ Inaction, wasted by Sickness and Desertion, so as to be at present of little Strength or Value; and I am afraid those Governments will be unable to produce such another for the next Campaign. These Northern Colonies have a vast Frontier to defend, and the Expence is excessive, much less Money would defray an Expedition by Sea against Quebec: That, in my Opinion, will be our most effectual Defence, and much the cheapest.
Runkin is not yet arriv’d, on board whome you have put the Air Pump, &c. The Invoice I have receiv’d per last Ship.
You write that “you hear I ride about with a Party of Men with drawn Swords, which gives great Offence to some Folks.” I wonder who could think it worth their While to send such trifling News to England, or how it has been represented so as to give Offence. I must tell you the Matter as it was. The People happen to love me. Perhaps that’s my Fault. When I was on the Frontier last Winter, a great Number of the Citizens, as I was told, intended to come out and meet me at my Return, to express their thankful Sense of my (small) Services. To prevent this, I made a forc’d March, and got to Town in the Night, by which they were disappointed, and some a little chagrined. But as I could not fully conceal the Time of my setting out for Virginia, 20 Officers of my Regiment with about 30 Grenadiers, presented themselves on Horseback at my Door just as I was going to mount, to accompany me to the Ferry about 3 Miles from Town. Till we got to the End of the Street, which is about 200 Yards, the Grenadiers took it in their Heads to ride with their Swords drawn, but there they put them up peaceably into their Scabboards, without hurting or even terrifying Man, Woman or Child; and from the Ferry where we took Leave and parted, they all returned as quietly to their Homes. This was the only Instance of the kind: For tho’ a greater Number met me at my Return, they did not ride with drawn Swords, having been told that Ceremony was improper, unless to compliment some Person of great Distinction. I, who am totally ignorant of military Ceremonies, and above all things averse to making Show and Parade, or doing any useless Thing that can serve only to excite Envy or provoke Malice, suffer’d at the Time much more Pain than I enjoy’d Pleasure, and have never since given an Opportunity for anything of the Sort.
The Proprietors, you write me word, are greatly incensed at some Parts of my late Conduct. I am not much concern’d at that, because if I have offended them by acting right, I can, whenever I please, remove their Displeasure, by acting wrong. Tho’ at present I have not the least Inclination to be in their good Graces on those Terms. I have some natural Dislike to Persons who so far Love Money, as to be unjust for its sake: I despise their Meanness, (as it appears to me) in several late Instances, most cordially, and am thankful that I never had any Connection with them, or Occasion to ask or receive a Favour at their hands. For now I am persuaded that I do not oppose their Views from Pique, Disappointment, or personal Resentment, but, as I think, from a Regard to the Publick Good. I may be mistaken in what is that Publick Good; but at least I mean well. And whenever they appear to me to have the Publick Good in View, I think I would as readily serve them as if they were my best Friends. I am sometimes asham’d for them, when I see them differing with their People for Trifles, and instead of being ador’d, as they might be, like Demi Gods, become the Objects of universal Hatred and Contempt. How must they have managed, when, with all the Power their Charter, the Laws and their Wealth give them, a private Person (forgive your Friend a little Vanity, as it’s only between ourselves) can do more Good in their Country than they, because he has the Affections and Confidence of their People, and of course some Command of the Peoples Purses. You are ready now to tell me, that Popular Favour is a most uncertain Thing. You are right. I blush at having valued myself so much upon it. I have done. Adieu, my dear Friend, and enjoy forever the Esteem of all the Good and Worthy, as well as the sincere Affection of Your obliged humble Servant
B Franklin


Inclos’d is a little Memorandum for some Musick and Harpsicord Wire, which I want for a Friend. If not too much out of your Way please to send it.
I did not think I should write so long a Letter. There is too much in it about my self. I must mend that Fault in my next, for I cannot now correct it in this.
[In the margin in Collinson’s hand:] Mr Jacksons Bank sent Him Coldens papers
Peter Collinson Esq

